ALLOWABLE SUBJECT MATTER

Claims 1, 4-12, and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 though the prior art teaches:  
An open cell detection method in a battery management system;
a plurality of monitoring resistors;
a plurality of cells;
a plurality of capacitors;
a plurality of balance switches;
a plurality of balance resistors;
a first cell in the plurality of cells corresponds to a first monitoring resistor, a second monitoring resistor, a first capacitor, a first balance switch and a first balance resistor; and
determining an open cell failure. 
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
if the plurality of cells are not being charged, 
then further determining whether there is an under-voltage situation, with the control unit;  
if there is the under-voltage situation, 
then further determining whether it is a first time the under-voltage situation has occurred, with the control unit; and

then clearing the open cell detection timer again, with the control unit.   

Regarding claim 10 though the prior art teaches:  
An open cell recovery detection method in a battery management system;
a plurality of monitoring resistors;
a plurality of cells;
a plurality of capacitors;
a plurality of balance switches; and 
a plurality of balance resistors;
a first cell in the plurality of cells corresponds to a first monitoring resistor, a second monitoring resistor, a first capacitor, a first balance switch and a first balance resistor; and 
determining that the first cell does not have an open cell failure.
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
if the charger is plugged in, 
then further determining whether it is a first time the charger is unplugged, with the control unit; and  
if it is not the first time, 
then stopping the open cell recovery detection and detecting whether the charger is plugged in again, with the control unit.  

Claims 4-9 and 11, 12 and 14-17 is/are dependent of claims 1 and 10 and are allowable for the same reasons as claim 1 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859